 1                                                          U.S. District Judge Barbara J. Rothstein
 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7
                                                      )
 8     LINDA POPLAWSKI,                               )
                                                      )     No. 2:18-cv-01704-BJR
 9                                                    )
                                      Plaintiff,      )
       V.                                             )     2nd STIPULATION AND ORDER
10                                                    )     AMENDING CASE SCHEDULE
       ERIC PEDERSEN, et al,                          )
11                                                    )
                                                      )
                                      Defendants.     )
12
                                                      )
13
                                               STIPULATION
14
            For good cause shown and with the Judge’s consent, the Court may modify the deadlines in
15
     the scheduling order. Fed. R. Civ. P. 16(b)(4); see also LCR 16(b)(5). The “good cause” standard
16
     primarily considers the diligence of the party seeking the amendment: the district court may
17
     modify the pretrial schedule if it cannot reasonably be met despite the diligence of the party
18

19   seeking the extension. See Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir.

20   1992) (citing Fed. R. Civ. P. 16 advisory committee’s notes (1983 amendment)). Although the

21   existence or degree of prejudice to the opposing party might supply additional considerations for

22   a motion to modify, the focus remains on the moving party’s reasons for seeking modification.

23   See also Johnson, 975 F.2d at 609 (internal citation omitted).

24          On January 23, 2019, the Court issued its case schedule order, which established July 29,


     STIPULATION & ORDER AMENDING CASE SCHEDULE 2:18-
     cv-01704-BJR
     Page 1 of 4
     2019 as the date for disclosure of expert testimony under Fed. R. Civ. P. 26(a)(2. (Dkt. # 16.)
 1
     The Court set the discovery cut-off for August 28, 2019 and the dispositive motion filing
 2
     deadline for September 27, 2019. (Id.) Trial is scheduled for February 24, 2020. (Id.) The
 3

 4   Court’s scheduling order will only be amended for good cause shown. (Id. at 2; LCR 16(b)(5).)

 5         On July 15, 2019, the court entered a stipulated order amending the case schedule for short

 6   delays of the deadlines for expert reports, all other discovery, and dispositive motions to

 7   accommodate scheduling difficulties created by Ms. Poplawski’s unforeseen medical

 8   unavailability. (Dkt. #21). The remainder of the deadlines were left unchanged from the court’s

 9   original case schedule.
10         Anticipating satisfying the current deadline for the exchange of expert reports, the parties
11   seek to amend the current remaining deadlines by about two and a half months to accommodate
12
     ongoing settlement negotiations. The parties are currently scheduled for mediation before the
13
     Honorable Sharon Armstrong on October 3, 2019. Allowing that process to proceed without the
14
     need to satisfy additional deadlines immediately would potentially save considerable time and
15
     money, and resources for the parties and for the court.
16
           IT IS HEREBY STIPULATED AND AGREED between the undersigned parties, through
17
     their respective counsel of record, that good cause exists to amend certain case scheduling
18
     deadlines as set forth below:
19

20

21    JURY TRIAL                                        May 4, 2020

22    Discovery completed by                            November 8, 2019

23    All dispositive motions must be filed by          November 22, 2019

24    All motions in limine must be filed by            March 3, 2020


     STIPULATION & ORDER AMENDING CASE SCHEDULE 2:18-
     cv-01704-BJR
     Page 2 of 4
      Joint Pretrial Statement                              March 9, 2020
 1
      Pretrial conference                                   April 20, 2020
 2

 3

 4   RESPECTFULLY SUBMITTED this 27th day of August, 2019.

 5
                                                  CARNEY GILLESPIE ISITT, PLLP
 6
                                                  By /s/ Sean P. Gillespie
 7                                                  SEAN P. GILLESPIE, WSBA #35365
                                                    Attorney for Plaintiff
 8                                                  600 First Avenue, Suite LL08 Seattle, WA 98104
                                                    T & F: 206-445-0220
 9                                                  Email: sean.gillespie@CGILaw.com
10
                                                  CHRISTIE LAW GROUP, PLLC
11

12                                                By       /s/ Thomas P. Miller
                                                    THOMAS P. MILLER, WSBA #34473
13                                                  Attorney for Defendant
                                                    2100 Westlake Avenue N, Suite 206
14                                                  Seattle, WA 98109
                                                    Telephone: (206) 957-9669
15                                                  Fax: (206) 352-7875
                                                    Email: tom@christielawgroup.com
16

17
                                                   ORDER
18
           Based upon the foregoing Stipulation, the Court finds that good cause exists to amend the
19
     case schedule order as set forth in the Stipulation.
20

21         DATE: August 29, 2019

22                                                    ____________________________________
                                                      HONORABLE BARBARA J. ROTHSTEIN
23                                                    United States District Court Judge

24


     STIPULATION & ORDER AMENDING CASE SCHEDULE 2:18-
     cv-01704-BJR
     Page 3 of 4
                                     CERTIFICATE OF SERVICE
 1
          I certify that on August 27, 2019, I electronically filed the foregoing with the Clerk of the
 2
     Court using the CM/ECF system which will send notification of such filing to all parties.
 3

 4
                                                          s/Sean Gillespie
 5                                                        Sean Gillespie

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     STIPULATION & ORDER AMENDING CASE SCHEDULE 2:18-
     cv-01704-BJR
     Page 4 of 4
